Citation Nr: 1807547	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss on the basis that he was exposed to noise during service from working as a mechanic with occasional use of hearing protection.  During his August 2017 Board hearing, he asserted that the hearing loss in the left ear present upon entry into service worsened, with his right hear hearing acuity, during service and has continued to the present.

On enlistment into service in April 1980, the Veteran demonstrated left-ear hearing loss that comports with the VA regulations to be considered a disability, as his auditory threshold at 4000 Hertz was 40.  38 C.F.R. § 3.385 (2017).  Such was not shown on in-service audiological evaluations in January 1984 and May 1981.

On VA examination in October 2012, conducted by a private examiner, the Veteran did not demonstrate current bilateral hearing loss that comports with the VA regulations to be considered a disability.  Id.  However, the Veteran asserted, during his August 2017 Board hearing, that his bilateral hearing acuity had worsened since that examination.  On remand, the AOJ should afford the Veteran a VA examination to determine if his bilateral hearing acuity represents hearing loss severe enough to be considered a disability for VA compensation purposes, and if, so whether such bilateral hearing loss is related to service.

During his August 2017 Board hearing, the Veteran asserted that he underwent private audiological evaluation in 2011.  On remand, the AOJ should seek authorization from the Veteran to obtain his outstanding relevant private treatment records.  The most recent VA treatment records associated with the claims file are dated in July 2012; on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since July 2012.

2. Inform the Veteran that there are no private treatment records associated with the claims file and it appears that he identified outstanding relevant private treatment records during his August 2017 Board hearing, specifically, results of a 2011 audiological evaluation.  Advise him that he may supplement the record with any private treatment records or request VA's assistance in doing so.  Provide him with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs. Obtain and associate with his claims file any identified private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, schedule the Veteran for a VA audiological examination. All necessary tests should be conducted.

For any bilateral hearing loss that is severe enough to be considered a disability under 38 C.F.R. § 3.385, including consideration of any such loss shown on any private 2011 audiological evaluation, the examiner should opine as to the following:

(a) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's pre-existing left-ear hearing loss was aggravated (i.e, underwent a permanent increase in severity) during his active service, considering his lay statements describing in-service exposure to noise from serving as a mechanic with occasional use of hearing protection, and his lay statements describing left-ear hearing loss symptoms continuously from the time of service to the present? 

(b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's right-ear hearing loss was incurred in service, or is otherwise related to service, considering his lay statements describing in-service exposure to noise from serving as a mechanic with occasional use of hearing protection, and his lay statements describing right-ear hearing loss symptoms continuously from the time of service to the present? 

4. Finally, readjudicate the Veteran's claim in light of the additional evidence.  If his claim is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




